EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 36, line 1, the phrase “The XGPON network processor of claim 36” is now changed to -- The XGPON network processor of claim 32 --.


2.	REASONS FOR ALLOWANCE:
Claims 23-34 and 36-44 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 23-31 are allowable because Bernstein et al (US Patent No. 8,831,425), Wu (Pub. No.: US 2014/0248054), Tsuge et al (US Patent No. 8,160,448), Pantelias (Pub. No.: US 2015/0263817), and Hajduczenia et al (Pub. No.: US 2014/0334822), takes alone or in combination, fails to teach the network processor configured to: cause the network data interface to communicate with at least one other cable network communication device through said XGPON in accordance with an established cable network packet switched protocol; and
control one or more features of the XGPON via a first layer, wherein the cable network communication device is to operate via one or more other layers, wherein the network processor is configured to control one or more optical line terminal (OLT) functions including at least one of: ONU registration, ONU-ID assignment, ranging and management of XGPON physical layer.
Claims 32-34 and 36 are allowable because Bernstein et al (US Patent No. 8,831,425), Wu (Pub. No.: US 2014/0248054), Tsuge et al (US Patent No. 8,160,448), Pantelias (Pub. No.: US 2015/0263817), and Hajduczenia et al (Pub. No.: US 2014/0334822), takes alone or in combination, fails to teach the (XGPON) network processor uses XGPON service data units (SDUs) to pass DOCSIS data frames and medium access control (MAC) management messages (MMMs) between an optical line terminal (OLT) and a plurality of optical networking units (ONUs) in the XGPON network, wherein the XGPON SDUs are processed by the XGPON physical layer protocols including three transmission convergence (TC) sublayers and a physical media dependent (PMD) sublayer, the XGPON network processor residing at the OLT, wherein the XGPON processor is configured to control OLT functions not disabled, including at least one of: ONU registration, ONU-ID assignment, ranging and management of XGPON physical layer.
Claims 37-41 are allowable because Bernstein et al (US Patent No. 8,831,425), Wu (Pub. No.: US 2014/0248054), Tsuge et al (US Patent No. 8,160,448), Pantelias (Pub. No.: US 2015/0263817), and Hajduczenia et al (Pub. No.: US 2014/0334822), takes alone or in combination, fails to teach a communications processor; a memory coupled to the communications processor, the memory including a DOCSIS communications protocol stack without having access to a layer 1 (physical layer) protocol; and a data interface including an external port configured to connect to a service data unit (SDU) interface of one of an optical line terminal (OLT) or an optical network unit (ONU) of a DOCSIS configured 10Gb passive optical network (XGPON), the XGPON having access to the layer 1 and not to other layers in the DOCSIS communications protocol stack;
wherein the communication device is operative to communicate with one or more remote DOCSIS communication devices by exchanging layer 2 (data link layer) data frames over the XGPON, wherein the XGPON is configured to control OLT functions not disabled, including at least one of: ONU registration, ONU-ID assignment, ranging and management of XGPON physical layer.
Claims 42-44 are allowable because Bernstein et al (US Patent No. 8,831,425), Wu (Pub. No.: US 2014/0248054), Tsuge et al (US Patent No. 8,160,448), Pantelias (Pub. No.: US 2015/0263817), and Hajduczenia et al (Pub. No.: US 2014/0334822), takes alone or in combination, fails to teach allowing an XGPON optical line terminal (OLT) to continue performing native tasks including: optical network unit (ONU) registration, ONU ID assignment, ranging and management of an XGPON physical layer; accessing a config/control interface OLT; and replacing the OLT control with DOCSIS control of the XGPON: (1) medium access control (MAC) functions and assigning MAC addresses to each optical network unit (ONU); (2) upstream dynamic bandwidth allocation (DBA) to ONUs by disabling ONU DBA reporting to the OLT and taking over access to an upstream bandwidth map; (3) security functions by disabling data path encryption in said XGPON; and (4) quality of service (QoS) by distributing MAC management messages in the XGPON by way of OLT and ONU service data unit (SDU) interfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636